OPINION.
ARUndell:
This case was submitted on the petition and answer. The facts are not in dispute. Respondent determined a deficiency in income taxes for the calendar year 1923 ,in the amount of $367.63. The petitioner contests the deficiency only in so far as the respondent has failed to allow a credit against it of the amount of $370 paid to the Government of Canada as an income tax for the year 1919, but not paid by the petitioner until the year 1921. The Commissioner’s disallowance of the credit is based on the fact that under section 222 of the Revenue Act of 1921 only “ taxes paid during the taxable year to any foreign country” may be deducted, and that an income tax paid to Canada in 1921 may not be used as a credit against income taxes due the United States in 1923. Respondent’s determination is correct. Albert D. Hewinson, 1 B. T. A. 1080; David A. Cunningham, 9 B. T. A. 1050.

Judgment will be entered for the respondent.